PER CURIAM.
Appellant, Andre Payne, appeals the trial court’s oral revocation of his community control due to a new offense in violation thereof. We find that the trial court erred when it failed to reduce the oral pronouncement to a written order.
Payne was on probation which was modified to include six months of community control. Upon being charged with aggravated battery with a deadly weapon in violation of his community control, the trial court orally pronounced the revocation of the community control. However, the trial court failed to enter a written order for the same.
This court remands the case for entry of a written order which conforms with the oral pronouncement by the trial court. This act is ministerial for future reference, is not a resentencing, and does not require the presence of the defendant.

Remanded.

GROSS, C.J., POLEN and DAMOORGIAN, JJ., concur.